Citation Nr: 1223251	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-49 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that the issue addressed below and certified on appeal was simply service connection for hearing loss.  However, as will be discussed in further detail below, because the evidence of record suggests that the Veteran may have had left-ear hearing loss that existed prior to service, the Board finds that that the Veteran's claim is better adjudicated as two separate issues, as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that the report of a July 1966 pre-induction examination included the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
0 (10)
0 (10)
0 (5)
LEFT
15 (30)
5 (15)
5 (10)
0 (10)
35 (40)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.)  

The Veteran's August 1968 military separation examination report included the results of an audiogram that recorded his pure tone auditory thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

In May 2008, the Veteran underwent a VA audiology examination.  The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
65
LEFT
35
40
55
65
80

The Veteran's speech recognition scores were 80 percent correct in his right ear and 86 percent correct in his left ear.  He was diagnosed as having sensorineural hearing loss in the higher frequencies that was moderately severe in his right ear and mild to severe in his left ear.  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

At the outset, the Board notes that a review of the audiograms of record suggests that the Veteran had left-ear hearing loss that pre-existed service, as demonstrated by the 30 decibel auditory threshold recorded at 500 Hertz and the 40 decibel auditory threshold recorded at 4000 Hertz.  However, left-ear hearing loss was not demonstrated for VA disability purposes at the time of separation from service.  Moreover, the Veteran specifically denied hearing loss on his July 1966 report of medical history.  Thus, a question is raised as to whether the Veteran had left-ear hearing loss prior to service.

In any event, clearly, according to May 2008 audiology testing results, the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, a review of the record reveals that the Veteran reported acoustic trauma in service from a variety of sources, to include rifles, machine guns and demolition.  The Board notes that the Veteran's military occupational specialty (MOS) was that of a pioneer (12A10).  In light of the Veteran's MOS, the Board finds credible his account of noise exposure in service, as it is consistent with his service duties.  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Thus, in-service noise exposure is conceded.  Id.  Accordingly, at least to the Veteran's current right-ear hearing loss, the question is one of nexus.

As to the issue of nexus, the May 2008 VA audiologist reviewed the Veteran's service treatment records, noting that his entrance and separation examination reports revealed hearing within normal limits (WNL), with better thresholds at separation.  As to the etiology of the Veteran's hearing loss, the VA audiologist opined that it was less likely as not that the Veteran's current hearing impairment was a consequence of acoustic trauma during military service.  The VA audiologist's stated rationale was as follows:  "Military noise exposure to jeep, rifles, machine guns, demolition - no ear protection.  No history of tinnitus reported.  Entrance and separation exams were WNL bilaterally, with better thresholds on the separation exam."

The Board notes that, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

In the instant case, although the audiologist found that the Veteran's hearing was "WNL bilaterally" at entrance into service, it appears that the audiologist failed to take into consideration conversion from ASA units to ISO units because, as noted above, a conversion to ISO units suggests left-ear hearing loss at the time of entrance.  If the Veteran did have left-ear hearing loss prior to service, the question becomes whether that pre-existing hearing loss was made chronically worse by active military service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  

Further, it appears as though the VA audiologist's negative nexus opinion was based solely on the fact that the Veteran did not demonstrate hearing loss in, or upon discharge from, service.  The Board notes, however, that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  It is also unclear whether the audiologist specifically considered the impact of the Veteran's conceded in-service noise exposure.  Given the fact the VA audiologist failed to discuss whether the Veteran's pre-service audiogram demonstrated left-ear hearing loss prior to service, to discuss the effect of the Veteran's post-service noise exposure on his current hearing loss, to address his conceded in-service noise exposure, or to discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service, the VA audiologist's opinion is incomplete and not supported by an adequate rationale.  See Stefl, supra.

Based on the incomplete findings during the May 2008 VA audiology consultation, the Board finds that a remand of the claim for service connection for bilateral hearing loss is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 4.2 (2011) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  

In this regard, the Board has considered the Veteran's lay assertions that his hearing loss is related to his in-service noise exposure.  Although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hearing loss, especially in light of his suggested pre-service left-ear hearing loss and noted post-service recreational and occupational noise exposure.  See Jandreau; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA's duty to assist also includes "mak[ing] reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

In his VA Form 9 (Appeal to the Board of Veteran's Appeals), the Veteran indicated that he was obtaining evidence from his civilian employer, stating that that he had had yearly hearing evaluations for more than 20 years in connection with his employment.  In December 2009, the Veteran submitted the reports of audiometric testing conducted in June 2004, May 2005, and June 2006.  However, as the Veteran indicated routine hearing tests for more than 20 years, the Board finds that an attempt to obtain these potentially relevant private records should be made.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Ask the Veteran to provide sufficient identifying information regarding his employer who administered yearly hearing tests, including the employer's name and address, as well as the Veteran's dates of employment.  

Following receipt of the necessary authorization for release of such private records to VA, the agency of original jurisdiction (AOJ) should assist the Veteran in obtaining copies of any hearing tests afforded to him by his employer.  All attempts to obtain these private records should be documented and, if those records are not received, the AOJ must follow the notification procedures of 38 C.F.R. § 3.159(e) (2011).

2.  After the development requested above has been completed, schedule the Veteran for a VA audiology examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The audiologist should review all of the service department records (medical and non-medical in nature) pertaining to the Veteran's hearing, and any post-service records contained in the claims folder, to specifically include that Veteran's lay statements regarding his in-service noise exposure and hearing loss.  The audiologist must also specifically consider the impact of the Veteran's conceded in-service noise exposure.  

After considering the pertinent information in the record in its entirety, the VA examiner should provide opinions with respect to the following questions:

a) did the Veteran's left-ear hearing loss pre-exist the Veteran's service?  If yes, the examiner must cite to the evidence of record to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show left-ear hearing loss pre-existed service.

b) if the examiner finds that left-ear pre-existed service, can it be concluded with clear and unmistakable (undebatable) certainty that the pre-existing left-ear hearing loss did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease?

c) is it at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's current right-ear loss hearing loss had its clinical onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure/acoustic trauma?  (If the examiner determines that the Veteran's left-ear hearing loss did not exist prior to service, the examiner should also opine as to whether it is at least as likely as not that the Veteran's current left-ear loss hearing loss had its clinical onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure/acoustic trauma.)

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also discuss the significance of any post-service audiological testing data and comment on the impact of any post-service noise exposure on the Veteran's current hearing loss disability.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  If the audiologist's opinion regarding nexus remains negative, the audiologist must specifically identify the medical reasons as to why the evidence regarding in-service exposure to noise does not provide sufficient proof of a relationship between the Veteran's current hearing loss and his period of military service.

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

3.  Ensure that all medical examination reports and opinion reports comply with this Remand and the questions presented in this request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for right and left ear hearing loss.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

